                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

JORDAN HICKS, individually and on behalf
of all others similarly situated                                                     PLAINTIFF

v.                                Case No. 3:18-cv-00133 KGB

LINDSEY MANAGEMENT CO., INC.,
and SCOTT ROGERSON                                                                DEFENDANTS

                                              ORDER

       Pending before the Court is the parties’ joint motion for continuance (Dkt. No 108). The

parties represent that the Court’s rulings on four pending motions will affect the parties’

preparation for trial and may impact the prospects of settlement (Id., ¶ 5). The parties request that

the Court remove this matter from its current trial setting and reschedule it and any remaining

pretrial deadlines to the week of June 29, 2020 (Id.). The Court grants the parties’ joint motion

for continuance (Dkt. No. 108). The trial is rescheduled for the week of June 29, 2020. The Court

will reset the trial and all remaining pretrial deadlines by separate order.

       It is so ordered this 13th day of March, 2020.


                                                   Kristine G. Baker
                                                   United States District Judge
